DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is the national stage of PCT/IL2018/050503, filed 05/08/2018, which claims priority from provisional application 62/502,862, filed 05/08/2017.  The International Search Report and Written Opinion issued in the PCT application have been received and reviewed.  As the invention under consideration herein does not find basis in the provisional application, the effective filing date for purposes of comparison with the prior art is that of the PCT application (for example, it is noted that an equivalent Table 1 is not provided in the provisional application, nor does the provisional application disclose the elected species of administering a TNFalpha inhibitor peptide as required by the claims).  
Election/Restrictions
Applicant’s election of Group I, and of the species of TNF alpha and peptides, in the reply filed on April 18, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 26-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 18, 2022.
Claims 5-6 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 18, 2022.
Claims 1-4 and 7-11 are under consideration herein.  
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see paragraph 135 at page 34). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim interpretation
With regard to claim 1 and its dependent claims, it is noted that the recitation of “at least one parameter” in step ii (which states “administering to a subject having an alteration of at least one parameter relative to a control....”) is interpreted as referring back to the “at least one parameter selected from gene expression or factor secretion levels” of step i of the claim.  
Claim Objections
Claim 8 is objected to because of the following informalities:  the claim recites “is indicative of said subject is having a state suitable for...” rather than, e.g., “is indicative of said subject having a state suitable for” or “is indicative that said subject has a state suitable for...”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 and 7-11 are indefinite over the recitation in independent claim 1 of the limitation “one or more biomarkers listed under Table 1” (see i) of claim 1).  Initially, applicant is reminded that MPEP2173.05(s) states:
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
In the present case, there are clearly alternative ways in which the invention could be claimed (such as by providing in the claims themselves the names of genes, SEQ ID NOS if desired, etc.).  Table 1 lists both gene names and other corresponding information for the listed genes, and the reference in the claims to “biomarkers listed under Table 1” does not make clear what specifically is encompassed by the claims.  As different practitioners could reasonably interpret the claims in different ways (for example, with some interpreting the claims as embracing anything in the art corresponding to a listed gene name, with others interpreting the claims as requiring a specific SEQ ID NO and/or accession no.), further clarification is required.  With further regard to claim 7, it is noted that while the gene listing in this claim would be considered clear and definite if claim 1 was presented in the same format (i.e., listing a larger group of alternative genes by name, or which the group of claim 7 is a subgroup), claim 7 is indefinite in that it is not clear whether this claim requires something more than just a gene corresponding to a named (i.e., does the claim also require further elements of Table 1, as claim 1 refers to Table 1 regarding biomarker(s) of the invention).  
The term “increased” in claim 2 is a relative term which renders the claim indefinite. The term “increased” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, it is not clear what is encompassed by the limitation “increased anti-angiogenic activity” – the claim does not indicate with respect to what (when compared) the activity is “increased” – and thus the boundaries of the claims, and specifically the type of compounds encompassed by the claim, are not clear.
Claim 7 recites the limitation "said biomarker" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 7 depends, refers to “one or more biomarkers”, but does not specify a single biomarker that might constitute “said biomarker”.  As it is not clear what is further limited by the reference to “said biomarker” - and further whether this is an attempt to refer back to the “one or more biomarkers” of claim 1, or alternatively an attempt to limit the claim to a single particular biomarker – the boundaries of the claim are unclear as a result of the use of this language.
Claim 8 recites the limitation "said biomarker" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1, from which claim 8 depends, refers to “one or more biomarkers”, but does not specify a single biomarker that might constitute “said biomarker”.  As it is not clear what is further limited by the reference to “said biomarker” - and further whether this is an attempt to refer back to the “one or more biomarkers” of claim 1, or alternatively an attempt to limit the claim to a single particular biomarker – the boundaries of the claim are unclear as a result of the use of this language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zarnitsyn et al (US 2016/0213662 A1 [28 July 2016]; cited in IDS) in view of Jin et al (Investigative Ophthalmology & Visual Science 52(9):6230 [August 2011]; cited herein).  
Initially, it is noted that specification at page 26 teaches that the term “peptide” and “polypeptide” may each refer to amino acid chains that “comprise 50 amino acids”, and that these terms “used herein, are interchangeable”.  Thus, the term “peptide” as employed in the claims does not impose any amino acid length limit.
Zarnitsyn et al disclose methods for treating a variety of ocular diseases, including age-related macular degeneration (AMD), both wet and dry, and choroidal neovascularization (CNV) (see entire reference, particularly paragraph 103, and Example 14, exemplifying treatment of CNV secondary to wet AMD, which corresponds to the preferred embodiment of instant claims 3-4).  Methods disclosed by Zarnitsyn et al include methods comprising administering TNFalpha antagonists/inhibitors (including in formulas comprising appropriate carriers) as therapeutic agents (see, e.g., paragraphs 13, 136, 163, 165); this corresponds to a preferred embodiment of dependent claim 10, and thus also meets the requirements of claims 1 and 9-11, for a “macrophage modulating compound” TNFalpha inhibitor treatment. Regarding the elected species of TNFalpha inhibitor peptides, Zarnitsyn et al disclose the use as therapeutic agents of peptides that bind to specific target molecules (see paragraphs 161-162, as well as anti-inflammatory peptides (see paragraph 185).  However, Zarnitsyn et al do not specifically disclose a peptide that functions in inhibition of TNFalpha, nor do Zarnitsyn et al disclose determining expression or secretion of the elected biomarker TNFalpha as an element of a method of treating a retinal disease.
Jin et al disclose a novel anti-inflammatory peptide (80 amino acids in length), plasminogen kringle 5 (K5) (see entire reference).  Jin et al teach that K5 (employed via use of an injected expression plasmid) was found to inhibit expression of TNFalpha in a rat model of CNV, as well as in cultured cells, which inhibition was determined by measuring and/or observing TNFalpha expression, in samples from rats, as well as cultured cells (see Results at pages 6232, right column-6234, left column, and Figure 4).  Jin et al conclude that K5 “has a novel anti-inflammatory activity” and “therapeutic potential for age-related macular degeneration” (Abstract).
In view of the teachings of Zarnitsyn et al Jin et al, it would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention so as to have tested peptide inhibitors such as K5, with any appropriate carrier or diluent, for their ability to inhibit TNFalpha expression or secretion (meeting the requirements of the “determining” of claim 1), and to have employed inhibitors found to function in TNFalpha inhibition as therapies for nvAMD (at least in a model subject, and if found to be safe, in a subject needing treatment)(meeting the requirements of the “administering” of claim 1).  Zarnitsyn et al teach that anti-TNFalpha agents in general function in treating AMD including CNV, while Jin et al disclose the existence of such an inhibitor that meets the requirements of a “peptide”, with Jin et al further disclosing how to test the effectiveness of such a therapeutic for its ability to inhibit TNFalpha.  An ordinary artisan would have been motivated to have made such a modification for the benefit of more effectively treating AMD (including nvAMD), including by screening therapies for their ability to function in the relevant characteristic of TNFalpha inhibition.
With further regard to claim 2 (which is indefinite as noted above), Jin et al teach that K5 has antiangiogenic effects (see, e.g., the title, which describes K5 as “a natural angiogenic inhibitor”).  The further limitations of claims 3-4 and 9-11 are addressed above.  Regarding claim 7, it is reiterated that Jin et al teach determining the biomarker TNFalpha (the elected species).  Regarding claim 8, this claim specifies a further characteristic of a possible outcome (i.e., what a result indicates), but does not actually require that this particular condition be met (such that Zarnitsyn et al in view of Jin et al are sufficient to suggest what is claimed).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634